UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-4899


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANGEL FERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cr-00131-RJC-1)


Submitted:   October 30, 2012             Decided:   November 8, 2012


Before WILKINSON and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


D. Baker McIntyre III, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Angel Fernandez appeals his conviction and the 140-

month    sentence     imposed    by   the      district     court          following   his

guilty    plea   to   conspiracy      to   distribute       and       to    possess    with

intent to distribute black tar heroin, in violation of 21 U.S.C.

§ 846 (2006), and using and carrying a firearm during and in

relation to a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c) (2006).       Fernandez’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that, in

his opinion, there are no meritorious issues for appeal, but

questioning whether the sentence imposed was unreasonable and

whether Fernandez was denied effective assistance of counsel in

the district court.         Fernandez was advised of his right to file

a pro se supplemental brief but he did not file one.

            We   review    a    sentence       under    a   deferential        abuse-of-

discretion standard.           Gall v. United States, 552 U.S. 38, 51

(2007).     The first step in this review requires the court to

ensure the district court committed no significant procedural

error, such as improperly calculating the Sentencing Guidelines

range,    failing     to   consider    the      18     U.S.C.     §    3553(a)    (2006)

factors, or failing to adequately explain the sentence.                           United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                              If the

sentence is procedurally reasonable, we consider the substantive

reasonableness of the sentence, taking into account the totality

                                           2
of the circumstances.           Gall, 552 U.S. at 51.           A sentence within

or below a properly calculated Guidelines range is accorded an

appellate presumption of reasonableness.                   United States v. Susi,

674 F.3d 278, 289 (4th Cir. 2012).                 We have reviewed the record

and conclude that Fernandez’s below-Guidelines sentence is both

procedurally and substantively reasonable.

           Turning to Fernandez’s contention that his counsel was

ineffective, such claims are not cognizable on direct appeal

unless the record conclusively establishes that counsel provided

ineffective assistance.          United States v. Benton, 523 F.3d 424,

435 (4th Cir 2008).          To allow for adequate development of the

record,   a    defendant      ordinarily         should    bring    an    ineffective

assistance     claim   in   a    28   U.S.C.A.        § 2255   (West      Supp.    2012)

motion.    United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th

Cir. 2010).      Because we conclude that the record on appeal does

not   conclusively      establish        that         Fernandez’s        counsel     was

ineffective, we decline to consider this issue on direct appeal.

           In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                         We therefore

affirm    Fernandez’s       convictions         and    sentence.          This     court

requires that counsel inform Fernandez, in writing, of his right

to petition the Supreme Court of the United States for further

review.       If Fernandez requests that a petition be filed, but

counsel   believes     that      such   a       petition    would    be    frivolous,

                                            3
counsel   may   move   in    this    court   for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Fernandez.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and    argument   would    not   aid    the

decisional process.

                                                                       AFFIRMED




                                        4